Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 15, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  157897 & (13)(18)(25)                                                                                   David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157897
                                                                    COA: 342283
                                                                    Wayne CC: 84-478796
  JOHNNY FELIX HAILEY,
           Defendant-Appellant.

  _________________________________________/

          By order of October 3, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the April 17, 2018 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Wayne Circuit Court for an evidentiary hearing pursuant to
  People v Ginther, 390 Mich. 436 (1973), and reconsideration of the defendant’s motion for
  relief from judgment. We further ORDER the trial court, in accordance with
  Administrative Order 2003-03, to determine whether the defendant is indigent and, if so,
  to appoint counsel to represent the defendant at the evidentiary hearing. The motion to
  extend time for filing a reply is GRANTED. The motions to remand and for miscellaneous
  relief are DENIED in all other respects.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 15, 2020
         p0408
                                                                               Clerk